MEMORANDUM**
Appellant, Leroy Lee Sombrero, was convicted by a jury of assault resulting in serious bodily injury in violation of 18 U.S.C. §§ 1153 and 113(a)(6).
In support of his defense that the victim did not suffer serious bodily injury, Sombrero argues that the district court should have given his requested instruction defining “bodily injury.” We disagree. As a result of Sombrero’s assault, the victim suffered several deep lacerations to his head, a broken nose, a broken collarbone, *473and fractured ribs. The district court instructed the jury that it had to find, beyond a reasonable doubt, that the victim “suffered serious bodily injury” as a result of Sombrero’s assault. The district court defined the term “serious bodily injury” according to the definition of that term set forth in 18 U.S.C. § 1365(g)(3). The court also permitted Sombrero’s counsel to argue, in closing, that the victim’s injuries did not rise to the level of “serious bodily injury,” based upon the definition of mere bodily injury contained in 18 U.S.C. § 1365(g)(4).
We conclude the district court’s instructions, viewed in their entirety, adequately covered Sombrero’s theory of defense. See United States v. Romero-Avila, 210 F.3d 1017, 1023 (9th Cir.) cert. denied, 531 U.S. 899, 121 S.Ct. 233, 148 L.Ed.2d 167 (2000); United States v. Sayakhom, 186 F.3d 928, 939 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Cir. R. 36-3.